ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
American Ordnance LLC                         )      ASBCA No. 58340
                                              )
Under Contract No. DAAA09-98-G-0011           )

APPEARANCE FOR THE APPELLANT:                        Mr. Ken Shin
                                                      President
                                                      JKS Industries, Inc.
                                                      St. Petersburg, FL

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Anthony V. Lenze, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeal is dismissed with prejudice.

       Dated: 29 July 2014


                                                   ~.        f~
                                                  ~IN SON
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58340, Appeal of American
Ordnance LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals